United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lynchburg, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0563
Issued: August 1, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 16, 2019 appellant filed a timely appeal from a November 15, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP has abused its discretion by denying appellant’s request for
authorization for right knee arthroscopy.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the November 15, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On January 23, 2018 appellant, then a 24-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on January 20, 2018 she slipped and fell down a hill injuring her
right ankle and knee while in the performance of duty.
In a report dated January 23, 2018, Dr. David Engel, an osteopath Board-certified in family
medicine, described appellant’s history of injury as slipping and falling down a hill with pain in
her right knee and ankle. He diagnosed a strain of the right knee medial collateral ligament versus
possible medial meniscus injury as well as right ankle strain. On January 30, 2018 Dr. Engel
diagnosed knee and ankle strain.
On March 6, 2018 OWCP accepted appellant’s claim for sprain of the medial collateral
ligament of the right knee and right ankle sprain.
On March 20, 2018 appellant underwent a right knee magnetic resonance imaging (MRI)
scan which demonstrated a tear of the medial meniscus. In a note dated May 17, 2018, Dr. Eric
Carson, a Board-certified orthopedic surgeon, described appellant’s history of injury on
January 20, 2018 and listed her physical findings of constant medial right knee pain, as well as
mechanical symptoms of locking and giving way. He reviewed appellant’s March 20, 2018 right
knee MRI scan and diagnosed tear of the medial meniscus of the right knee. Dr. Carson
recommended a partial medial meniscectomy as she had failed conservative treatments including
steroid injection and physical therapy.
In a May 30, 2018 development letter, OWCP advised appellant that her claim was
accepted for sprain of the medial collateral ligament and surgery did not appear medically
necessary for the accepted condition. It requested rationalized medical opinion evidence
establishing a causal relationship between appellant’s currently diagnosed medial meniscus tear
and her accepted January 20, 2018 employment injury.
On October 3, 2018 Dr. Carson opined that appellant was in need of a partial medial
meniscectomy for a meniscal tear of the right knee which occurred at work.
By decision dated November 15, 2018, OWCP denied authorization for right knee
arthroscopy. It found that there was no rationalized medical opinion evidence explaining how the
diagnosis of medial meniscus tear was caused by her accepted January 20, 2018 employment
injury.
LEGAL PRECEDENT
Section 8103(a) of FECA states in pertinent part: “The United States shall furnish to an
employee who is injured while in the performance of duty, the services, appliances, and supplies
prescribed or recommended by a qualified physician, which the Secretary of Labor considers likely

2

to cure, give relief, reduce the degree or the period of disability, or aid in lessening the amount of
the monthly compensation.”3
The Board has found that OWCP has great discretion in determining whether a particular
type of treatment is likely to cure or give relief.4 The only limitation on OWCP’s authority is that
of reasonableness.5 Abuse of discretion is generally shown through proof of manifest error, clearly
unreasonable exercise of judgment, or actions taken which are contrary to both logic and probable
deductions from established facts. It is not enough to merely show that the evidence could be
construed so as to produce a contrary factual conclusion.6 In order to be entitled to reimbursement
of medical expenses, it must be shown that the expenditures were incurred for treatment of the
effects of an employment-related injury or condition.7 Proof of causal relationship in a case such
as this must include supporting rationalized medical evidence.8
In order for a surgical procedure to be authorized, a claimant must submit evidence to show
that the surgery is for a condition causally related to an employment injury and that it is medically
warranted. Both of these criteria must be met in order for OWCP to authorize payment.9
ANALYSIS
The Board finds that OWCP has not abused its discretion by denying authorization for right
knee surgery.
OWCP accepted appellant’s traumatic injury claim for right knee sprain of the medial
collateral ligament. In a May 1, 2018 examination report, Dr. Carson described appellant’s history
of injury on January 20, 2018 and reported her symptoms of constant medial right knee pain, as
well as mechanical locking and giving way. He reviewed appellant’s March 20, 2018 right knee
MRI scan and diagnosed a tear of the medial meniscus of the right knee. Dr. Carson recommended
a partial medial meniscectomy as she had failed conservative treatments. The Board finds that
Dr. Carson’s reports do not include clear rationale, which explains the need for surgery in order to
treat appellant’s right knee condition due to the accepted condition of right knee strain.10
Furthermore, he did not explain how and why the January 20, 2018 employment incident had
resulted in the additional diagnosed condition of right medial meniscal tear and the subsequent
need for knee surgery. As Dr. Carson failed to provide medical rationale explaining how the
3

5 U.S.C. § 8103.

4

R.C., Docket No. 18-0612 (issued October 19, 2018).

5

Id.; J.C., Docket No. 19-0182 (issued May 13, 2019).

6

G.B., Docket No. 18-1478 (issued October 18, 2018).

7

J.R., Docket No. 17-1523 (issued April 3, 2018); Bertha L. Arnold, 38 ECAB 282, 284 (1986).

8

S.W., Docket No. 17-1319 (issued December 7, 2017); John E. Benton, 15 ECAB 49 (1963).

9

See C.L., Docket No. 17-0230 (issued April 24, 2018); D.K., 59 ECAB 141 (2007).

10

N.G., Docket No. 18-1340 (issued March 6, 2019); V.S., Docket No. 17-0874 (issued December 6, 2017).

3

requested surgery was necessary to treat appellant’s work-related right knee sprain or how the
additional condition of medial meniscal tear is causally related to her accepted January 20, 2018
employment incident, his reports is of diminished probative value.11 OWCP, therefore, did not
abuse its discretion in denying authorization for left knee surgery.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP has not abused its discretion by denying authorization for right
knee surgery.
ORDER
IT IS HEREBY ORDERED THAT the November 15, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 1, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

11

N.G., id.; J.R., Docket No. 18-0603 (issued November 13, 2018).

4

